                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION



CHRISTOPHER NORTH,

                   Petitioner,                Case Number: 2:18-CV-11581
                                              HON. GERSHWIN A. DRAIN
v.

NOAH NAGY,

                   Respondent.
                             /


  OPINION AND ORDER GRANTING PETITIONER=S MOTION FOR
 LEAVE TO AMEND [#11] AND MOTION TO HOLD PROCEEDINGS IN
     ABEYANCE [#13] AND DENYING WITHOUT PREJUDICE
   PETITIONER=S MOTION FOR EXTENSION OF TIME [#10] AND
          MOTION FOR EVIDENTIARY HEARING [#12]

I.    Introduction

      Michigan state prisoner Christopher North filed a Petition for a Writ of Habeas

Corpus pursuant to 28 U.S.C. ' 2254, asserting he is being held in violation of his

constitutional rights. Petitioner was convicted in the Wayne County Circuit Court

of second-degree murder, MICH. COMP. LAWS ' 750.317. Now before the Court

are Petitioner=s Motion for Leave to Amend (Dkt. 11) and Motion To Hold

Proceedings in Abeyance (Dkt. 13). The Court will GRANT both Motions.

II.   Procedural History
      Petitioner was convicted by a jury in Wayne County Circuit Court. On April

16, 2013, he was sentenced to 60 to 100 years= imprisonment. Petitioner filed an

appeal of right with the Michigan Court of Appeals. The Michigan Court of

Appeals affirmed Petitioner=s convictions. People v. North, No. 316061, 2014 WL

4214943 (Mich. Ct. App. Aug. 26, 2014) (unpublished). Petitioner then filed an

application for leave to appeal with the Michigan Supreme Court. The Michigan

Supreme Court denied leave to appeal. People v. North, 497 Mich. 983 (Mich.

March 31, 2015).

      Petitioner filed a motion for relief from judgment in the Wayne County Circuit

Court, which the trial court denied. See 12/19/16 Wayne County Cir. Ct. Order.

The Michigan Court of Appeals and Michigan Supreme Court denied Petitioner

leave to appeal. People v. North, No. 338693 (Mich. Ct. App. July 28, 2017);

People v. North, 501 Mich. 1060 (Mich. May 1, 2018).

      Petitioner then filed the pending Habeas Corpus Petition. He raises five

claims for relief: (i) insufficient evidence supported the conviction; (ii) sentence

violates the Eighth and Fourteenth Amendments; (iii) court improperly instructed

jury on causation and counsel was ineffective in failing to request specific

instruction; (iv) denied counsel at critical stage of proceeding; and (v) prosecutorial

misconduct.


                                          2
III.   Discussion

       A.     Motion to Amend

       Petitioner seeks leave to amend his Petition. First, he asks the Court to

amend the case caption to reflect his current custodian, Shane Jackson. The proper

respondent for a habeas petition filed pursuant to 28 U.S.C. ' 2254 is the state officer

having custody of the petitioner. See Rule 2, Rules Governing Section 2254 Cases.

The warden of Petitioner's current place of incarceration is Shane Jackson. The

Court, therefore, will require the case caption to be amended.

       Second, Petitioner seeks to amend the Petition to raise a claim based upon the

Supreme Court=s recent decision in McCoy v. Louisiana, C U.S. C, 138 S. Ct. 1500

(2018).     Federal Rule of Civil Procedure Rule 15(a)(1) allows a party to amend a

petition once as a matter of course within A21 days after service ... or 21 days after

service of a responsive pleading ... whichever is earlier.@ Fed. R. Civ. P. 15(a)(1).

In this case, the Petition was served on June 25, 2018. Petitioner did not file his

Motion within 21 days of service and therefore may not amend as a matter of course.

If a party may not amend a petition as a matter of course, a party may do so by leave

of court pursuant to Fed. R. Civ. P. 15(a)(2). Rule 15(a)(2) provides that the court

"should freely give leave when justice so requires." Fed. R. Civ. P. 15(a)(2).

       The decision to grant or deny a motion to amend a habeas petition is within


                                           3
the discretion of the district court. Clemmons v. Delo, 177 F.3d 680, 686 (8th Cir.

1999); Fed. R. Civ. P. 15. Notice and substantial prejudice to the opposing party

are the critical factors in determining whether an amendment to a habeas petition

should be granted. Coe v. Bell, 161 F.3d 320, 341-342 (6th Cir. 1998). Here,

Petitioner's request to amend his Petition does not appear to be made in bad faith or

to be an attempt to delay the proceedings. Further, the Court foresees no prejudice

to Respondent in allowing the amendment. The Court will therefore GRANT the

Motion.



      B.     Motion to Hold Proceedings in Abeyance

      Petitioner seeks a stay in this matter while he raises in state court additional

claims based upon the McCoy decision.

      State prisoners must exhaust available state remedies for each of the claims

presented in a habeas petition before seeking a federal writ of habeas corpus. 28

U.S.C. ' 2254(b)(1). A prisoner who has not yet exhausted his or her state court

remedies may file a A>protective= petition in federal court and ask[] the federal court

to stay and abey the federal habeas proceedings until state remedies are exhausted.@

Pace v. DiGuglielmo, 544 U.S. 408, 416 (2005), citing Rhines v. Weber, 544 U.S.

269 (2005). A federal court may stay a federal habeas petition and hold further


                                          4
proceedings in abeyance pending resolution of state court post-conviction

proceedings, provided there is good cause for failure to exhaust claims and that the

unexhausted claims are not Aplainly meritless.@ Rhines, 544 U.S. at 278.

      Here, the Court finds that a stay is warranted. First, dismissal of this case

while Petitioner pursues state remedies could result in a subsequent petition being

barred by the one-year statute of limitations found in 28 U.S.C. ' 2244(d). Second,

Petitioner has good cause for failing to exhaust his claims because McCoy was

decided only four days before he filed the pending Petition. Third, the state court=s

disposition of these claims may moot claims raised in this Petition. Fourth, there

is no evidence of intentional delay.         Under these circumstances, the Court

concludes it is not an abuse of discretion to stay this case while Petitioner pursues

state remedies for his unexhausted claims.

      When a district court determines that a stay is appropriate pending exhaustion

of state court remedies, the district court Ashould place reasonable time limits on a

petitioner=s trip to state court and back.@ Id. To ensure that Petitioner does not

delay in exhausting his state court remedies, the Court will impose upon Petitioner

time limits within which he must proceed. See Palmer v. Carlton, 276 F.3d 777,

781 (6th Cir. 2002). The stay is conditioned on Petitioner presenting the

unexhausted claims to the state courts within sixty days of the filing date of this


                                         5
Order.     See Hill v. Anderson, 300 F.3d 679, 683 (6th Cir. 2002) (discussing

procedure for staying habeas proceeding pending exhaustion of state court

remedies). The stay is further conditioned on Petitioner=s return to this Court, by

the filing of a motion to reopen and amend the Petition, using the same case number

included at the top of this Order, within sixty days of fully exhausting his state court

remedies. See Palmer, 276 F.3d at 781 (adopting approach taken in Zarvela v.

Artuz, 254 F.3d 374, 381 (2d Cir. 2001)). Should Petitioner fail to comply with

any of these conditions, the Petition may be dismissed. See Calhoun v. Bergh, 769

F.3d 409, 411 (6th Cir. 2014) (holding that dismissal of a habeas petition is

appropriate where a petitioner has failed to comply with the terms of a stay).

IV.   Conclusion

      Accordingly, the Court GRANTS Petitioner=s Motion to Amend (Dkt. 11),

and GRANTS Petitioner=s Motion to Hold Proceedings in Abeyance (Dkt. 13).

The Court ORDERS the case caption amended to read: Christopher North v. Shane

Jackson.

      The Clerk of Court shall close this case for statistical purposes. Upon receipt

of a motion to lift the stay following exhaustion of state remedies, the Court may

order the Clerk to reopen this case.

      The Court DENIES WITHOUT PREJUDICE Petitioner=s Motion for


                                           6
Extension of Time (Dkt. 10) and Motion for Evidentiary Hearing (Dkt. 12).

Petitioner may ask to reinstate these Motions if and when he moves to reopen these

proceedings.

      SO ORDERED.


Dated:         March 7, 2019
                                             s/Gershwin A. Drain
                                             HON. GERSHWIN A. DRAIN
                                             United States District Court Judge


                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, March 7, 2019, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                         7
